Citation Nr: 1719851	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1979, February 2004 to June 2004, July 2005 to March 2006 and a period of active duty for training (ACDUTRA) from February 2013 to April 2013.  He also completed multiple unverified periods of service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May and June 2012, the Veteran testified via videoconference before the below-signed Veterans' Law Judge in North Little Rock, Arkansas.  Due to equipment failure, a transcript of the May 2012 hearing could not be created; a transcript of the June 2012hearing has been associated with the claims file.

In December 2012 and July 2015, the Board remanded the issue on appeal for further development.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of obstructive sleep apnea.

2.  The evidence shows that the Veteran's obstructive sleep apnea (OSA) incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision to grant service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board recognizes that its July 2015 Remand instructed the RO to request relevant SSA records; issue a SSOC, that reviewed and adjudicated all evidence of record since the April 2013 SSOC; and determine the Veteran's actual service dates, including his dates for ACDUTRA and for the period of February 18, 2003, to April 18, 2003.  Additionally, the Board instructed the RO to obtain an addendum medical opinion.  As the RO requested records from Social Security, issued a SSOC, requested an addendum medical opinion and requested records regarding the Veteran's service dates for the period of February 18, 2003 to April 18, 2003, the Board finds that there was substantial compliance with the July 2015 remand directives.  Indeed, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  D'Aries v. Peake, 22 Vet. App. 9, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Service Connection

A disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service may establish Service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which a disease or injury incurred in line of duty disabled the individual concerned.  38 U.S.C.A. § 101 (21),(24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which a disease or injury incurred in line of duty disabled the individual concerned.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014). ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6 (d) (2016).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

III.  Analysis

In the present case, the Board finds that the Veteran has obstructive sleep apnea.

The Veteran's private physician, Dr. S.L.S., stated in a September 2009 letter, that the Veteran's sleep apnea first manifested in 2003 and officially diagnosed in 2009.  The private physician also submitted treatment notes in June 2012 showing that he began treating the Veteran for OSA in June 2003.   

The Veteran provided testimony during the June 2012 Board hearing that symptoms of sleep apnea began in approximately March 2003 while at Little Rock Air Base.  He described such symptoms to include difficulty breathing while sleeping, snoring, gasping for air, coughing, gagging, and dragging the next day.  He also testified that he did not have an opportunity to seek medical treatment at the Little Rock Air Base Hospital, as he was "getting off" orders.  Although medical staff at Little Rock Air base saw the Veteran, he said the medical staff advised him to seek treatment from a doctor when he returned home.  The Veteran returned home and went to see Dr. S.L.S. in June 2003.  
The Veteran submitted letters from his coworkers, friends, and wife stating that they each witnessed his sleep apnea-like symptoms during service, and the Veteran made similar statements during his hearing.  Additionally, his Officer in Charge (OIC), Maj. M.S.H., in a letter dated May 2010, stated, "[The Veteran] performed active duty training 18 February 2003-18 April 2003."  He further stated, "During this time [the Veteran] was seen by the active duty 314 Medical group for issues related to sleep apnea and respiratory issues." 

With this history, the Veteran underwent a VA medical examination in January 2013, as part of this claim.  In the examination report, the medical examiner offered the opinion, "The Veteran's OSA was less likely than not incurred in, or caused by, the Veteran's service."  As support for this conclusion, the examiner stated that there was a letter from the Veteran's private physician in 2009 stating symptoms were present in 2003 but there was no documented medical office visit to support this comment.  The examiner then stated, "That there was not a diagnosis of sleep apnea until 2009 and that because of the time lapse the diagnosis did not relate to active service because there was too much time lapse."  In a medical opinion from May 2016, a VA reviewer endorsed the opinions of the 2013 examiner.

Lastly, in an addendum opinion from June 2016, the May 2016 VA examiner reconsidered his opinion and concluded that the Veterans OSA was more like than not (greater than 50 percent probability) incurred during military service.  The examiner based his updated opinion on the information contained in a note from Maj. M.S.H. dated in May 2010.  Specifically, the examiner stated that, "Major Hart's note in 2011 noted and states sleep apnea during time noted, so he has a greater than 50% probability of OSA in service."

Here, the Board notes that the Veteran is competent to report symptoms such as fatigue, gagging, and difficulty breathing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Similarly, the Veteran's, coworker, friend, and wife are competent to report their observations about the Veteran's snoring and breathing patterns.

Distinguishing weight and credibility, which are factual determinations going to the probative value of the evidence, from competency is necessary.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Here, the Board finds no reason to question the Veteran's credibility, or that of his friend, coworker, and wife. 

The Board placed significant weight on the statements of Maj. M.S.H. and the Veteran's wife.  Maj. M.S.H. specifically recalled the Veteran seeking treatment for sleep apnea while on active service from February 2013 to April 2013.  This statement was especially important because as the Veteran's OIC, he was in a unique position to know when and for what the Veteran sought treatment.  The Veteran's wife recalled that the Veteran would stop breathing or gasp in his sleep on several occasions while in service.  This statement carried significant weight in this case as the Veteran's spouse was in, perhaps, the best position to observe the Veteran's breathing during sleep, as she presumably spent many hours with the Veteran while he slept, and the symptoms she reported were easily observed by a lay person. 

The Veteran contends that his OSA began during his ACDUTRA service in March 2003.  The medical opinions of record in that regard are conflicting, with DR. S.L.S. and a June 2016 VA addendum opinion, by the May 2016 examiner, supporting the Veteran's theory and the VA medical opinions in January 2013 and May 2016, rejecting it.  It is the Board's duty to assess the credibility and probative value of evidence, and, if it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert knew of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether a reasoned analysis supports the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In applying the criteria of Nieves-Rodriguez to the conflicting medical opinions, Dr. S.L.S. and the VA examiners and reviewer all reviewed the medical record and knew the medical history.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

The medical opinion provided by the VA examiner in January 2013, as endorsed by the VA reviewer in May 2016, contained a very detailed rationale showing why they believed the Veteran's OSA was not service connected; however, the medical records contradicted some of the VA examiner assertions.  By comparison, DR. S.L.S provided treatment notes and a factually sound rationale showing why he believed the Veteran's OSA began in 2003.  

Finally, the June 2016 addendum opinion, by the May 2016 VA examiner, contained a clear rationale as to why the Veteran's OSA incurred in service.  In sum, the Board finds the opinion of Dr. S.L.S. and the June 2016 VA addendum opinion to be better supported and accordingly more probative than the opinion of the 2013 VA examiner. 

Because the most probative medical opinions of record show the Veteran's OSA incurred in service, the Board finds service connection for obstructive sleep apnea is warranted.




ORDER

Service connection for sleep apnea is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


